Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 1 of 6 PageID #: 827
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

                                                                    Accelerate” indicating that his mortgage loan was in default
                                                                    and that the loan would be accelerated on September 7, 2017
                  2018 WL 4964545
                                                                    if he failed to pay the total amount due of $148,858.78. (See
    Only the Westlaw citation is currently available.
                                                                    id.) Plaintiff does not claim to have cured the default or to
     United States District Court, D. Rhode Island.
                                                                    have made any effort to cure the default after receiving that
               James VIERA, Plaintiff,                              notice.
                          v.
   BANK OF NEW YORK MELLON, AS TRUSTEE                              After Plaintiff failed to cure his default by September 7, 2017,
                                                                    Bayview invoked its statutory power of sale and scheduled a
   FOR the CERTIFICATE HOLDERS OF CWALT,
                                                                    foreclosure sale of the property to take place on November
  INC., Alternative Loan Trust 2005-86CB Mortgage
                                                                    13. (See Mot. for TRO ¶ 6, ECF No. 2.) On November
     Pass-Through Certificates, Series 2005-86B;
                                                                    12, Plaintiff filed a Complaint and an Emergency Motion
    and Bayview Loan Servicing, LLC, Defendants)                    for a Temporary Restraining Order to enjoin the scheduled
                                                                    foreclosure sale. (Compl. ECF No. 1; Mot. for TRO, ECF
                 C.A. No. 17-0523-WES-PAS
                                                                    No. 2.) That motion was granted by text order following a
                              |
                                                                    telephonic hearing on November 13, at which all parties were
                     Signed 10/12/2018
                                                                    represented.
Attorneys and Law Firms
                                                                    On April 24, 2018, Defendants moved to dissolve the
John B. Ennis, Cranston, RI, for Plaintiff.                         TRO and to dismiss Plaintiff’s Complaint pursuant to Rules
                                                                    4(m), 12(b)(1), and 12(b)(6) of the Federal Rules of Civil
Amy Magher, Pro Hac Vice, Michienzie & Sawin LLC,                   Procedure.
Boston, MA, for Defendant.

                                                                    II. Discussion
MEMORANDUM AND ORDER
                                                                    A. Motion to Dismiss Plaintiff’s Complaint
WILLIAM E. SMITH, Chief Judge.
                                                                    The Complaint states five counts: (1) breach of contract; (2)
 *1 Before the Court is Defendants’ Motion to Dismiss and           violation of the covenant of good faith and fair dealing; (3)
Dissolve that entered on November 13, 2017 (“Defendants’            injunctive relief; (4) violation of the Rhode Island Fair Debt
Motion”) (ECF No. 8), pursuant to Rules 12(b)(1) and 12(b)          Collection Practices Act, R.I. Gen. Laws § 19-14.9-1 et seq.,
(6) of the Federal Rules of Civil Procedure. After carefully        (“RIFDCPA”); and (5) violation of the Truth in Lending Act,
reviewing the written submissions of the parties, the Court         15 U.S.C. § 1601 et seq. (“TILA”). 1
grants Defendants’ Motion in toto.
                                                                    In essence, Plaintiff claims that Defendants did not have
                                                                    authority to invoke their statutory power of sale because they
I. Background
                                                                    never sent him a notice of default or a notice of acceleration,
This dispute arises out of foreclosure proceedings that
                                                                    both of which Plaintiff contends were required by paragraph
Defendants commenced against Plaintiff in the fall of 2017.
                                                                    22 of the mortgage agreement. Plaintiff alternatively contends
Plaintiff executed a mortgage agreement for his home in
                                                                    that the notice of default he received on August 3, 2017 was
December of 2005; Defendant Bank of New York Mellon
                                                                    substantively deficient. On these bases, Plaintiff claims that
(“BNYM”) is the current mortgagee and assignee of the Note
                                                                    Defendants breached the terms of the mortgage agreement
associated with that mortgage; Defendant Bayview Loan
                                                                    as well as the covenant of good faith and fair dealing, and
Servicing, LLC (“Bayview”) is the current loan servicer.
                                                                    contends that this breach of contract entitles him to injunctive
In 2010, Plaintiff filed for bankruptcy and stopped making
                                                                    relief permanently enjoining a foreclosure sale of his home.
regular payments on the mortgage loan. (Compl. Ex. B at 1,
                                                                    (Compl. ¶¶ 48, 55, 64, ECF No. 1.)
ECF No. 1-4.)
                                                                     *2 Plaintiff also alleges that Bayview’s attempt to foreclose
Seven years later, on August 3, 2017, Defendant Bayview
                                                                    on the property violated RIFDCPA because Bayview “falsely
sent Plaintiff a letter entitled “Notice of Default and Intent to
                                                                    stated the amount claimed to be due in past due interest


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 2 of 6 PageID #: 828
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

and charges, in every statement” sent to Plaintiff. (Id. at ¶                  STATUTORY POWER OF SALE
71(c).) Lastly, Plaintiff claims that both Defendants violated                 and any other remedies permitted by
TILA when they failed to send Plaintiff monthly mortgage                       Applicable Law.
statements and charged his mortgage loan account for costs
and fees associated with their foreclosure attempts. (Id. at ¶
93, 95.)                                                          (Id. (emphasis added).) The emphasized language suggests
                                                                  that no secondary notice of acceleration is required before
                                                                  Defendants could properly accelerate the loan and commence
i. Dismissal for Failure to Effect Service in Accordance with
                                                                  foreclosure proceedings, because such additional notice
Rule 4(m)
                                                                  would effectively be “further demand.”
As a threshold matter, Plaintiff failed to properly serve
Defendant Bank of New York under Rule 4 of the
                                                                  Second, the notice of default sent on August 3, 2017 complied
Federal Rules of Civil Procedure and, as such, the Court
                                                                  with all of the substantive requirements set forth in paragraph
cannot exercise personal jurisdiction over that Defendant.
                                                                  22, including the requirement to state the specific amount
Accordingly, the Court dismisses without prejudice all of
Plaintiff’s claims as they pertain to Bank of New York.           due to cure default. 3 The August 3 letter stated that “[t]his
See Fed. R. Civ. P. 4(m). Plaintiff’s claims on the merits        letter is formal notice ... that you are in default .... [T]he total
brought against both Defendants, however, survive only as to      amount required to cure the default is $148,858.78 .... The
                                                                  default above can be cured by payment of the total amount ...
Bayview. 2
                                                                  by 09/07/2017.” (Compl. Ex. B at 2, ECF No. 1-4.) Despite
                                                                  Plaintiff’s contention to the contrary, the notice of default
ii. Count I - Breach of Contract                                  clearly stated the “specific amount due” to cure default. (See
The crux of Plaintiff’s breach-of-contract claim is that          Compl. ¶ 15.) Additionally, the notice of default complied
paragraph 22 of the mortgage agreement required Defendants        with all of the other substantive requirements set forth in
to send Plaintiff a default notice as well as a notice of         paragraph 22.
acceleration prior to commencing foreclosure proceedings.
Plaintiff alleges that Defendants never sent him either notice     *3 In ruling on a motion to dismiss, the Court must “accept
and, therefore, did not satisfy the conditions necessary to       as true all well-pleaded facts in the complaint and draw all
invoke their statutory power of sale. (Compl. ¶¶ 7, 12, ECF       reasonable inferences in favor of the plaintiff[ ].” Gargano v.
No. 1.) Plaintiff alternatively contends that the notice he       Liberty Int’l Underwriters, 572 F.3d 45, 48 (1st Cir. 2009). A
received on August 3, 2017 did not constitute a default notice    motion to dismiss will be granted “only if, when viewed in
as required under the mortgage agreement because it “did not      this manner, the pleading shows no set of facts which could
state a specific amount due” to cure default. (Id. at ¶ 15.)      entitle plaintiff to relief.” Gooley v. Mobil Oil Corp., 851 F.2d
Plaintiff’s interpretation of the contract is flawed.             513, 514 (1st Cir. 1988).


First, paragraph 22 did not require Defendants to send            Taking all of the facts alleged in the light most favorable to
Plaintiff a notice of acceleration in addition to the notice of   Plaintiff, it is clear that he has not stated a viable breach-
default that he received on August 3, 2017. paragraph 22          of-contract claim. paragraph 22 entitled Plaintiff to receive a
provides that “Lender shall give notice to Borrower prior to      default notice that included specific information outlined in
acceleration” and identifies the specific list of information     paragraph 22, which he received. Additionally, that paragraph
that the notice must include. (Id. at 11.) It then states:        plainly does not require Defendants to send Plaintiff a
                                                                  separate “notice of acceleration.” As such, Plaintiff’s claim is
                                                                  dismissed pursuant to Rule 12(b)(6).

             If the default is not cured on or before
             the date specified in the notice, Lender             i. Count II - Breach of the Covenant of Good Faith and Fair
             at its option may require immediate                  Dealing
             payment in full of all sums secured                  Plaintiff’s claim for breach of the covenant of good faith and
             by this Security Instrument without                  fair dealing cannot stand in the absence of a viable breach of
             further demand and may invoke the                    an underlying contract. See McNulty v. Chip, 116 A.3d 173,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 3 of 6 PageID #: 829
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

185 (R.I. 2015) (“[A] claim for breach of the implied covenant      R.I. Gen. Laws § 19-14.9-13(5) (emphasis added). Because
of good faith and fair dealing does not create an independent       Plaintiff filed his Complaint on November 12, 2017, he may
cause of action separate and apart from a claim for breach          only bring a RIFDCPA action for violations that occurred
of contract.”). Because Plaintiff’s breach-of-contract claim        within one year of that date – i.e., violations that occurred on
fails, the Court dismisses Plaintiff’s claim for a breach of the    or after November 12, 2016.
covenant of good faith and fair dealing pursuant to Rule 12(b)
(6).                                                                The only charge Plaintiff points to that falls within the statute
                                                                    of limitations is a $300.00 charge allegedly incurred on
                                                                    November 15, 2016 for “legal fees for foreclosures without a
ii. Count III - Injunctive Relief                                   default letter sent pursuant to the terms of the mortgage and
Plaintiff requests both a preliminary and a permanent               without ever having sent an acceleration letter.” (Compl. ¶
injunction to enjoin Defendants from foreclosing on his             96.) The RIFDCPA claim as it relates to the November 15 fees
home. Presumably, the preliminary injunction related to the         must likewise be dismissed in accordance with Spokeo, Inc.
foreclosure proceedings that were scheduled for November            v. Robins, 136 S.Ct. 1540, 1549 (2016), because Plaintiff has
13, 2017. Plaintiff successfully obtained a TRO enjoining           alleged only a “bare procedural violation” and therefore has
that foreclosure sale and there is no further relief the Court      failed to allege an injury that is sufficiently concrete to confer
can grant as to that claim. Accordingly, Plaintiff’s claim for      Article III standing.
preliminary injunctive relief is dismissed as moot. See Chafin
v. Chafin, 568 U.S. 165, 172 (2013) (“[A] case becomes moot         In Spokeo, the plaintiff claimed that the defendant violated
only when it is impossible for a court to grant any effectual       the Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”),
relief whatever to the prevailing party.”) (quotations omitted).    by creating an online profile about him which contained
                                                                    inaccurate personal information. Id. at 1544. The Supreme
Plaintiff’s claim for permanent injunctive relief is                Court observed that, while the injury that the plaintiff had
likewise dismissed because, as discussed throughout this            alleged was sufficiently “particularized” (i.e., personal to
Memorandum, Plaintiff will not succeed on the merits of his         that plaintiff) he had failed to establish that the injury was
claims. See Largess v. Supreme Judicial Court for State of          “concrete.” Id. at 1548-49. The Court explained that “[a]
Massachusetts, 373 F.3d 219, 224 (1st Cir. 2004) (stating that      ‘concrete’ injury must be ‘de facto’; that is, it must actually
the standard for granting a permanent injunction is “virtually      exist. When we have used the adjective ‘concrete,’ we have
identical [to the standard for granting preliminary] injunctive     meant to convey the usual meaning of the term–‘real,’ and
relief, except that the movant must show actual success on          not ‘abstract.’ ” Id. at 1548 (citations omitted). The Supreme
the merits of the claim, rather than a mere likelihood of such      Court held that “not all inaccuracies cause harm or present any
success.”) (quotations omitted).                                    material risk of harm” and, therefore, a complaint based upon
                                                                    only a technical violation of a statutory right, without any
                                                                    explanation of how the violation actually harmed the plaintiff,
iii. Count IV - Violations of the Rhode Island Fair Debt
                                                                    failed to establish standing. Id. at 1548, 1550.
Collection Practices Act
Count IV asserts the RIFDCPA claim against Bayview only,
                                                                    Like the plaintiff in Spokeo, here, Plaintiff has not explained
alleging that the monthly mortgage statements sent to Plaintiff
                                                                    how the inclusion of the allegedly improper fees and expenses
were inaccurate because his mortgage loan account was
                                                                    charged to his account on November 15, 2016 caused him
“charged improper fees and costs relating to foreclosure
                                                                    actual harm. There is no allegation in the Complaint that
attempts on his property.” (Compl. ¶ 93.) Defendants argue
                                                                    Plaintiff ever paid any of the allegedly improper charges
that Count IV should be dismissed because the alleged
                                                                    and Plaintiff has not stated whether the November 15, 2016
violations of RIFDCPA either fall outside of the applicable
                                                                    charge currently appears on his mortgage loan account, or
statute of limitations or fail to articulate a concrete and
                                                                    why the appearance of that charge would be wrongful.
particularized injury as required to establish standing.
                                                                    Moreover, Plaintiff seeks damages only for the costs he has
                                                                    incurred in prosecuting the RIFDCPA claim and attorney’s
 *4 RIFDCPA’s statute of limitations provides that “[a]n
                                                                    fees. While these damages would be recoverable if Plaintiff
action to enforce any liability created by the provisions of this
                                                                    had successfully established a RIFDCPA violation, see R.I.
article may be brought in any court of competent jurisdiction
                                                                    Gen. Laws § 19-14.9-13(2)(d), they are not a substitute
within one year from the date on which the violation occurs.”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 4 of 6 PageID #: 830
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

for the injury-in-fact requirement developed in Spokeo. See
Pemental v. Bank of New York Mellon for Holders of                12 C.F.R. § 1026.41, titled “Periodic statements for residential
Certificates, First Horizon Mortg. Pass-Through Certificates      mortgage loans,” discusses the formal and substantive
Series FHAMS 2004-AA5, No. CV 16-483S, 2017 WL                    requirements applicable to the monthly statements that
3279015 (D.R.I. May 10, 2017), report and recommendation          mortgage lenders are required to send to borrowers. However,
adopted sub nom. Pemental v. Bank of New York Mellon, No.         subsection (e)(5) provides that a lender is not required to send
CV 16-483 S, 2017 WL 3278872 *8 (D.R.I. Aug. 1, 2017)             periodic statements if the loan was discharged in bankruptcy
(finding that attorneys’ fees and costs incurred in asserting     and one of four conditions is met. See 12 C.F.R. § 1026.41(e)
a TILA action were not a substitute for the injury-in-fact        (5)(i)(B)(1)-(4). While Defendants have established that
requirement because “apart from pro se claims, every TILA         Plaintiff’s personal liability was discharged in bankruptcy,
complaint requires the expenditure of attorneys’ fees” and        they have not submitted any evidence that Plaintiff meets
to hold otherwise would allow a claim for attorneys’ fees to      any of the other four conditions. Accordingly, Defendants
“subsume the injury-in-fact requirement.”).                       were not exempt from the duty to send Plaintiff periodic
                                                                  statements and they allegedly violated TILA by not sending
 *5 As Plaintiff has failed to allege an injury that is           those statements.
sufficiently concrete to confer standing, his RIFDCPA claims
are dismissed pursuant to Rule 12(b)(1).                           *6 However, Plaintiff has not alleged how Defendants’
                                                                  failure to send monthly mortgage statements has caused
                                                                  him any injury other than attorneys’ fees and the costs of
iv. Count V - Violations of the Truth in Lending Act              prosecuting his TILA claim. As with his RIFDCPA claim,
Plaintiff alleges that Defendants violated TILA by (1) failing    these damages would be recoverable if the alleged TILA
to send him required monthly mortgage statements and (2)          violation had caused actual harm, “they are not a substitute
by charging improper fees to his mortgage loan account            for the injury-in-fact required by Spokeo.” Pementel, at *8.
for property inspections and foreclosure costs. The Court         See Spokeo, 136 S.Ct. at 1550; see also Davidson v. PNC
addresses each alleged violation in turn.                         Bank, N.A., CAUSE No. 1:16-cv-569-WTL-MPB, 2016
                                                                  WL 7179371, *2-4 (S.D. Ind. Dec. 9, 2016) (dismissing
                                                                  TILA claim despite potentially inaccurate mortgage payoff
1. Failure to Send Monthly Mortgage Statements
                                                                  statement because no actual injury in light of prior letter with
Defendants contend that they were not required to send
                                                                  accurate information).
monthly mortgage statements to Plaintiff because Plaintiff’s
personal liability on the underlying mortgage loan was
discharged in an October 2010 bankruptcy proceeding               2. Charge of Improper Fees and Expenses to Plaintiff’s
pursuant 11 U.S.C. § 727 and Defendant BNYM’s                     Mortgage Account
predecessor in interest, Shamrock Corporation, was named as       Plaintiff also alleges that Defendants violated TILA by
a creditor in that proceeding. 4 (See Mem. in Supp. of Defs.’     charging improper fees and expenses to his mortgage loan
Mot. to Dismiss 12, ECF No. 8-1.) Alternatively, Defendants       account. Pointing to the same fees and expenses he identified
argue that, even if they had a duty to send Plaintiff monthly     in Count IV, Plaintiff claims these improper charges caused
statements, Plaintiff has pleaded only a technical violation of   the following damages: (1) costs for prosecuting the claim;
TILA and has failed to allege a concrete injury caused by         (2) attorneys’ fees; and (3) an increased cost for “any possible
Defendants’ purported failure to send statements. (Id.)           loan modification.” (Compl. ¶ 101(c).)

Plaintiff does not contest that his personal liability on the     None of these damages allege an injury sufficient to confer
mortgage was discharged in bankruptcy, but contends that an       standing. TILA, like RIFDCPA, imposes a one-year statute
amendment to Regulation Z “changed the legal landscape”           of limitations. See 15 U.S.C.A. § 1640(e) (“any action under
and imposed a duty upon Defendants to send Plaintiff monthly      this section may be brought in any United States district court,
statements, despite his bankruptcy discharge. However, the        or in any other court of competent jurisdiction, within one
amendment on which Plaintiff hangs his hat went into effect       year from the date of the occurrence of the violation ....”).
on April 29, 2018 - i.e., five months after Plaintiff filed his   As such, only the alleged $300.00 charge from November 15,
Complaint. As such, that amendment is not germane to this         2016 survives the statute of limitations.
case.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 5 of 6 PageID #: 831
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

                                                                      *7 Having had an opportunity to more closely review
Plaintiff has alleged that the November 15 charge will “raise
                                                                     the mortgage agreement, the Court finds that its earlier
the cost of any possible loan modification.” (Compl. ¶
                                                                     reasoning was flawed and that the TRO must be dissolved.
101(c).) Arguably, this sufficiently alleges a concrete injury.
                                                                     paragraph 19 is not the correct source for assessing what
However, even if this injury is sufficiently concrete, it is
                                                                     notice was required under the mortgage agreement prior
nonetheless too speculative to ultimately confer standing. See
                                                                     to initiating a foreclosure because that paragraph merely
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)
                                                                     outlines a borrower’s right to reinstate after foreclosure
(holding that, to establish that he has standing, a plaintiff must
                                                                     proceedings have already commenced. (See Compl. Ex. A
demonstrate “an injury in fact ... [that is] actual or imminent,
                                                                     at 11, ECF No. 1-3.) Rather, as discussed in Section II.A.i
not conjectural or hypothetical”) (citations and quotations
                                                                     supra, paragraph 22 lays out the notice reuirements necessary
omitted); see also Reddy v. Foster, 845 F.3d 493, 500 (1st
                                                                     to commence foreclosure proceedings and plainly does not
Cir. 2017) (holding that “a future injury is too speculative
                                                                     require Defendants to send a separate “notice of acceleration.”
for Article III purposes [if] no prosecution is even close to
impending”) (quotations omitted).
                                                                     Temporary restraining orders, “through lapse of time, become
Although the Complaint twice references Plaintiff’s attempt          preliminary injunctions.” Prof’l Plan Examiners of N.J., Inc.
                                                                     v. Lefante, 750 F.2d 282, 288 (3d Cir. 1984) (citing Maine v.
to start the loan modification process (see Compl. ¶¶ 32, 97),
                                                                     Fri, 486 F.2d 713, 715 (1st Cir. 1973) ). As such, in order to
Plaintiff has not alleged that his loan modification process is
                                                                     defeat a motion to dissolve the TRO, the party who obtained
“imminent” nor has he alleged how or why the presence of
                                                                     the TRO must prove the same elements he would be required
the fees/expenses would increase his future loan modification
                                                                     to prove in order to obtain a preliminary injunction, namely:
costs. Moreover, Plaintiff himself characterizes the prospect
                                                                     “(1) a likelihood of success on the merits, (2) a likelihood of
of his loan modification as only “possible,” not “probable,”
                                                                     irreparable harm absent interim relief, (3) a balance of equities
and certainly not “imminent” as required to confer standing.
                                                                     in the plaintiff’s favor, and (4) service of the public interest.”
(Id. at ¶ 101(c).) As such, Plaintiff’s TILA claim does not
                                                                     Arborjet, Inc. v. Rainbow Treecare Sci. Advancements, Inc.,
allege a sufficiently imminent injury-in-fact and is therefore
                                                                     794 F.3d 168, 171 (1st Cir. 2015).
dismissed for lack of standing pursuant to Rule 12(b)(1).

                                                                     As discussed throughout this Memorandum, Plaintiff cannot
A. Motion to Dissolve the TRO                                        succeed on the merits. Accordingly, Plaintiff is not entitled to
Plaintiff filed his motion for TRO on Sunday, November 12,           injunctive relief and the TRO must be dissolved.
2017, hoping to stop a foreclosure sale that was scheduled
to take place the following afternoon. The hearing on that
                                                                     III. Conclusion
motion took place on Monday morning, mere hours before
                                                                     For all of the above-stated reasons, all of Plaintiff’s claims
the foreclosure sale was scheduled to occur. (See Tr. of TRO
                                                                     against Defendant Bank of New York are dismissed without
Hr’g 13, ECF No. 12.) After acknowledging that its “review
                                                                     prejudice and Defendant Bayview’s Motion to Dismiss and
of the material [was] very cursory,” given the extremely short
                                                                     Dissolve (ECF No. 8) is GRANTED.
amount of time it had to review those materials, the Court
granted the TRO based on its understanding that paragraph
19 of the mortgage agreement entitled Plaintiff to receive           IT IS SO ORDERED.
a “notice of acceleration” in addition to the Default notice,
which Plaintiff admitted to receiving on August 3, 2017. (Id.)       All Citations

                                                                     Slip Copy, 2018 WL 4964545


Footnotes
1       Although the Complaint mistakenly includes two Count IV’s, this order will refer to Plaintiff’s TILA claim as “Count V”
        for clarity.
2       That said, the Court notes that its analysis and conclusions would have applied equally to Bank of New York, had Plaintiff
        properly effected service upon it.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
Case 1:19-cv-00005-MSM-PAS Document 54-1 Filed 01/22/20 Page 6 of 6 PageID #: 832
Viera v. Bank of New York Mellon as Trustee for Certificate..., Slip Copy (2018)
2018 WL 4964545

3      In reaching its decision, the Court properly reviewed the mortgage agreement and the notice of default, both of which
       were attached to the Complaint and are incorporated by reference therein. See Jorge v. Rumsfeld, 404 F.3d 556, 559
       (1st Cir. 2005)(holding that, in ruling on a motion to dismiss, the court may “augment those facts [in the Complaint] with
       facts extractable from documentation annexed to or incorporated by reference in the complaint and matters susceptible
       to judicial notice.”).
4      The Court considers the filings in Plaintiff’s bankruptcy proceeding to be matters of public record and, as such, the Court
       may consider those documents in ruling on the instant motion without converting it into a motion for summary judgment.
       See Alt. Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001)(“Ordinarily, a court may not
       consider any documents that are outside of the complaint, or not expressly incorporated therein, unless the motion is
       converted into one for summary judgment. There is, however, a narrow exception for documents the authenticity of which
       are not disputed by the parties; for official public records; for documents central to plaintiffs’ claim; or for documents
       sufficiently referred to in the complaint.”) (quotations omitted).


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
